IN THE SUPREME COURT OF THE STATE OF NEVADA


                     MICHAEL LUIS COTA,                                      No. 83663
                     Petitioner,
                     vs.
                     THE NINTH JUDICIAL DISTRICT
                     COURT OF THE STATE OF NEVADA,                               FILE
                     IN AND FOR THE COUNTY OF
                     DOUGLAS,                                                    NOV 1 7 2021
                     Res • ondent.                                               ELIZAB A. BROWN
                                                                             C t OF UPREME COURT
                                                                             a     DEPUTY CLERK



                                           ORDER DENYING PETITION

                                This is an original writ petition seeking to compel the district
                    court to take action on several documents filed in the district court.
                                The decision to entertain a petition for extraordinary writ relief
                    lies within the discretion of this court. Smith v. Eighth Judicial Dist. Court,
                    107 Nev. 674, 677, 679, 818 P.2d 849, 851, 853 (1991) (recognizing that writ
                    relief is an extraordinary remedy and that this court has sole discretion in
                    determining whether to entertain a writ petition). A writ of mandamus is
                    available only to compel the performance of a legally required act or to cure
                    an arbitrary and capricious exercise of discretion.          Round Hill Gen.
                    Improvement Dist. v. Newman, 97 Nev. 601, 603-04, 637 P.2d 534, 536
                    (1981). It is petitioner's burden to demonstrate that extraordinary relief is
                    warranted. Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d
                    840, 844 (2004). Problematically, petitioner has not provided this court with
                    a copy of the documents he alleges to have filed with the district court,
                    namely a motion to proceed in forma pauperis, petition for genetic marker
                    analysis, "motion to order counsel to produce all case records", or proof of
SUPREME COURT
     OF
                    service of the postconviction petition for a writ of habeas corpus, on the
     NEVADA


i01 1947A   454b.

                                                              ,
                   attorney general or district attorney, precluding writ relief. See NRAP
                   21(a)(4) (providing the petitioner shall submit an appendix containing all
                   documents "essential to understand the matters set forth in the petition").
                   Accordingly, we
                                 ORDER the petition DENIED.




                                                                    , C.J.
                                           Hardesty


                                 412.6.511V=                       ,let4C4-0
                   Parraguirre                              Stiglich



                   cc:   Michael Luis Cota
                         Attorney General/Carson City
                         Douglas County District AttorneyfMinden
                         Douglas County Clerk




SUPREME COURT
       OF
    NEVADA


101 1947A c4Egfp
                                                       9